 1   Howard M. Levine, OSB No. 800730
     SUSSMAN SHANK LLP
 2   1000 SW Broadway, Suite 1400
     Portland, OR 97205-3089
 3   Telephone: (503) 227-1111
     Facsimile: (503) 248-0130
 4   E-Mail: hlevine@sussmanshank.com

 5           Attorneys for NBP Capital, LLC

 6

 7

 8                       IN THE UNITED STATES BANKRUPTCY COURT

 9                                FOR THE DISTRICT OF OREGON

10
     In re                                                       Case No. 18-31644-pcm11
11                                                               (Lead Case)
     Sunshine Dairy Foods Management, LLC
12   and Karamanos Holdings, Inc.,                               and 18-31646-pcm11

13                                                               DECLARATION OF RYAN
                  Debtors-in-Possession.                         FEIGELSON
14

15           I, Ryan Feigelson, declare as follows:

16           1.     I am the Vice President of Development of NBP Capital, LLC (“NBP”).

17           2.     I make this declaration based on my personal knowledge and if called to

18   testify, would testify as set forth in this declaration.

19           3.     I negotiated NBP’s purchase of the property identified on Exhibit A hereto

20   (the “Real Property”), the final terms of which are reflected in a Real Estate Purchase

21   and Sale Agreement by and among NBP Capital and Debtors dated November 27,

22   2018 (“PSA”).

23           4.     Except as set forth in the PSA and the Land Lease Agreement dated

24   May 16, 2017 by and between Debtors and Verizon Wireless, LLC (“VAW”) dba Verizon

25   Wireless (“Verizon Lease”), neither I nor NBP received, gave, or promised any other

26   consideration in exchange for, or in connection with the proposed purchase of the Real


     Page 1 of 2 - DECLARATION OF RYAN FEIGELSON


                                           SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                 1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                       TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                         Case 18-31644-pcm11                 Doc 665          Filed 01/28/19
 1   Property, or engaged in any collusive or fraudulent activity with any person or entity.

 2            5.       Other than the PSA and the Verizon Lease, neither I nor NBP have any

 3   other business dealings with the Debtors or their principals. Neither NBP nor any

 4   principal of NBP is an “insider” or an “affiliate” of the Debtors.

 5            6.       The negotiations for the purchase of the Real Property were conducted in

 6   good faith by me and my counsel, with the Debtors’ representative Dan Boverman,

 7   Charles Safley of CBRE Inc., Capital Markets, the Debtors’ real estate broker, and the

 8   Debtors’ counsel.

 9            7.       It is critical that the order approving the purchase of the Real Property be

10   entered, be immediately enforceable, and that the stay under Bankruptcy Rule 6004 be

11   waived so that the sale can close as soon as possible so that the sale proceeds can be

12   paid to the Debtors and secured creditors as ordered by the Court.

13            I declare under penalty of perjury that the foregoing is true and correct.
14

15                                                  /s/ Ryan Feigelson
                                                    __________________________________
16                                                  Ryan Feigelson
17
     *24929-001\DECLARATION OF RYAN FEIGELSON (03082437);1
18

19

20

21

22

23

24

25

26

     Page 2 of 2 - DECLARATION OF RYAN FEIGELSON


                                                 SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                                       1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                             TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                              Case 18-31644-pcm11                  Doc 665          Filed 01/28/19
                                                    EXHIBIT A


        PARCEL 1:


        All of Lots 1, 2, 3, 4, 5, 6, 7 and 8, Block 34, SULLIVAN'S ADDITION to the City of East
        Portland, City of Portland, Multnomah County, Oregon.
                                                                  &




        PARCEL 2:


        Beginning at the Southeast corner of Lot 4, Block 39, SULLIVAN'S ADDITION, City of
        Portland, Multnomah County, Oregon; thence North 88°12T6" West, along the South line of said
        Block 39, a distance of 64.59 feet; thence, leaving said South line, going North 38°08'00" East a
        distance of 124.14 feet to a point on the North line of Lot 6, said Block 39; thence South
        88°12'16" East, along said North line, a distance of 11.32 feet; thence, leaving said North line,
         going South 23°41'30" East a distance of 1 10.78 feet to a point on the South line of said Block
         39; thence North 88°12'16" West, along said South line, a distance of 67.96 feet to the point of
        beginning.


         PARCEL 3:


         Beginning at the Northwest corner of Lot 2, Block 39, SULLIVAN'S ADDITION, City of
         Portland, Multnomah County, Oregon; thence South 88°12'16" East, along the North line of said
         Lot 2, a distance of 79.49 feet; thence, leaving said North line, going South 37°56'00" West a
         distance of 134.79 feet to a point on the West line of said Block 39; thence North 01°47'44" East,
         along said West line, a distance of 108.85 feet to the point of beginning.




{00229957:7}

                              r.a<;p 1R-31fizLl-nrm11      Don         Filpd 1 ?/?«/1 S
                              Case 18-31644-pcm11         Doc 665      Filed 01/28/19
 1                                   CERTIFICATE OF SERVICE

 2          I, Janine E. Hume declare as follows:

 3          I am employed in the County of Multnomah, state of Oregon; I am over the age of

 4   eighteen years and am not a party to this action; my business address is 1000 S.W.

 5   Broadway, Suite 1400, Portland, Oregon 97205-3089, in said county and state.

 6          I certify that on January 28, 2019, I served, via first class mail, a full and correct

 7   copy of the foregoing DECLARATION OF RYAN FEIGELSON, to the parties of record,

 8   addressed as follows:

 9   CBRE Group, Inc
     Wells Fargo Center
10   1300 Fifth Ave., #3000
     Portland, OR 97201
11
     Ernest Packaging Solutions
12   c/o Jennifer Delgadillo
     Director of Corp. Credit
13   5777 Smith Way St.
     Commerce, CA 90040
14
     High Desert Milk
15   c/o Steven Tarbet CFO
     1033 Idaho Avenue
16   Burley, ID 83318
17   Scott Laboratories Inc
     POB 4559
18   Petaluma, CA 94955-4559
19   Sorrento Lactalis, Inc.
     c/o Phillips Lytle LLP
20   Attn: Angela Z. Miller
     125 Main Street
21   Buffalo, NY 14203
22   Stiebrs Farms Inc.
     c/o Janis E. Stiebrs, President
23   PO Box 598
     Yelm, WA 98597
24
     Valley Falls Farm, LLC
25   c/o Bryan P. Coluccio
     Keystone-Pacific, LLC
26   18555 SW Teton Ave.
     Tualatin, OR 97062
CERTIFICATE OF SERVICE - Page 1


                                         SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                               1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                     TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                        Case 18-31644-pcm11                Doc 665          Filed 01/28/19
 1         I also certify that on January 28, 2019, I served the above-referenced

 2   document(s) on all ECF participants as indicated on the Court's Cm/ECF system.

 3         I swear under penalty of perjury that the foregoing is true and correct to the best

 4   of my knowledge, information, and belief.

 5         Dated: January 28, 2019.

 6

 7                                        /s/ Janine E. Hume
                                          ___________________________________________
 8                                        Janine E. Hume, Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

CERTIFICATE OF SERVICE - Page 2


                                        SUSSMAN SHANK LLP, ATTORNEYS AT LAW
                              1000 SW BROADWAY, SUITE 1400, PORTLAND, OREGON 97205-3089
                                    TELEPHONE (503) 227-1111 | FACSIMILE (503) 248-0130
                       Case 18-31644-pcm11                Doc 665          Filed 01/28/19
